Citation Nr: 1435606	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-43 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an increased initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine 

Entitlement to an increased initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

Entitlement to an increased initial rating in excess of 10 percent for bilateral degenerative joint disease of the first metatarsophalangeal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran had active military service from June 1975 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision from the Department of Veterans Affairs 

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  

The last examination of the Veteran's back disability, neck disability and bilateral foot disability was in December 2009.  Since that time, the Veteran has submitted statements that his disability have become worse and that he is entitled to a greater evaluation.  In light of the length of time since the examination and the personal statements that he is great pain, another VA examination is necessary.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, a May 2011 VA record indicated that back x-rays and physical medicine and rehabilitation consult for the back would be ordered.  It is unclear whether the x-rays and consult occurred.  Accordingly, on remand outstanding VA treatment records since November 2011 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his lumbar spine, cervical spine and bilateral feet and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated treatment records from the VA Health Care System from November 2011 until the present should be requested and associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, schedule the Veteran for an appropriate VA orthopedic examination to determine the current severity and manifestations of his service-connected back, neck and bilateral foot disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing.  The examiner should report all signs and symptoms necessary for rating the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  Additionally, comment on the frequency of the Veteran's flare-ups and what impact this has on the disability and the continued use of the back, neck or his feet.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the RO should conduct any other development as may be indicated.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



